FULLER, Justice,
concurring.
The result of our decision in this case, in my opinion, is correct but is manifestly unfair. It is the law until changed by statute or extension of prior rulings of our Supreme Court. It makes no logical sense to say that benefits would have been recoverable if the deceased had only struck a match or walked near a heater during his working hours, but because he did walk near a heater upon arrival at his home, the widow and children are denied death benefits for a tragedy that occurred as a result of an event that had its origin at the workplace. It should be within the contemplation of his employment that the paint accident would require a cleaning-up either on or off the employer’s premises and therefore be compensable.